Citation Nr: 0502215	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  03-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 0 percent for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1967 to October 1987.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the veteran's claim seeking 
entitlement to 
a rating in excess of 0 percent for left ear hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's most recent VA examination for his left ear 
hearing loss was in July 2002 at the Danville VA Medical 
Center. At that time he indicated to the examiner that he was 
experiencing trouble understanding conversational speech. He 
indicated that whenever he sneezed the hearing went out in 
his left ear completely. Pure tone test results found slight 
to mild sensory loss for most of the speech range frequencies 
and moderate loss for very high speech frequencies in both 
ears. Word recognition was found to be excellent in both ears 
at an average presentation level. The veteran subsequently 
returned for a follow-up and was fitted with a hearing aid.

The veteran was initially scheduled for another VA 
examination which would have provided numerical values for 
pure tone and speech recognition tests. However, the record 
indicates the veteran did not appear for the examination. In 
his November 2002 Notice of Disagreement, the veteran 
indicated that he never received an appointment letter for 
the Danville VA Medical Center. He indicated that he received 
an appointment slip in August 2002 informing him to report to 
the John Cochran Medical Center in St. Louis at the end of 
September 2002. He claims he had called the clinic to cancel 
the appointment because he had started a new job and was 
unable to take time off for the appointment.

In light of the foregoing, the Board is of the opinion that 
further development of the record is warranted prior to final 
appellate consideration. Accordingly, the case is remanded 
for the following actions:

1.	The RO must schedule the veteran at an 
appropriate time and location for an 
audiological examination to determine the 
extent of his service-connected left ear 
hearing loss disability. All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled. 
The veteran's hearing acuity at puretone 
thresholds of 1000, 2000, 3000 and 4000 
Hertz must be noted, as well as his 
controlled speech discrimination percentages 
under the Maryland CNC test. The claims 
folder must be made available to the 
examiner for review, and the examiner must 
verify that the claims folder has, in fact, 
been reviewed. 

2.	When the foregoing actions have been 
completed, the RO should undertake any other 
indicated development and then readjudicate 
the issue of entitlement to a rating in 
excess of 0 percent for left ear hearing 
loss disability. If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative must 
be furnished a Supplemental Statement of the 
Case and afforded an opportunity to respond. 
Thereafter if otherwise in order, the case 
should be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




